Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Nagarajan et al., (US 2016/0188529) in view of DE 102005053681, both sited in IDS filed on 09/11/2020. 

14.	It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claim 1, Nagarajan teaches a processor system (1, Fig. 12), comprising: a memory (1, Fig. 1, note 1220-0 and 1220-1, Fig. 12) having at least two interleaved memory banks (Fig. 12, 1220-0 and 1220-1, [0160]); at least two multiplexers (Fig. 12, note 1230, 170-0 and 170-1) which are respectively coupled to one of the at least two interleaved memory banks (1220-0 and 1220-
 In another analogous art, DE 102005053681 discloses wherein the first processor or processor core (Fig. 1, note 4, 6, 8, and 10) is configured to have read or write access (note the performance mode, 26, [0024-0028], Figs. 1 and 2. “…[0024]   The in Fig.1 memory shown schematically 2 of a multi-computing device, the two, in the Figure 1 having processors, not shown, is in four banks 4 , 6 , 8 , 10 , namely a first bank 4 , a second bank 6 , a third bank 8 and a fourth bank 10 are divided. Such a division results in a memory restriction of the memory 2 provided and thus a decoupling of accesses by the at least two processors to the memory 2 is achieved. It is provided that data or tasks distributed to the banks 4 , 6 , 8 , 10 , which are processed within the memory 2 , can be forwarded via a memory management unit 12 . [0025]   The memory 2 is operable in two 4 , 6 , 8 , 10 are shown, are stored in a lower area 14 of the memory 2 . Non-security-critical data, here also four packets per bank 4 , 6 , 8 , 10 , are stored in an upper area 16 of the memory 2filed. The banks 4 , 6 , 8 , 10 in the lower region 14 of the memory 2 are not separated from one another, whereas the banks 4 , 6 , 8 , 10 in the upper region 16 of the memory 2 are separated from one another. [0026]   If the multi-computer means operating in the secure mode, so it is provided that only one processor to all banks 4 , 6 , 8 , 10 accesses, while in the lower portion 14 processed stored tasks. In the performance mode, on the other hand, there is a memory bank splitting between the banks 4 , 6 , 8 , 10 , so that those in the upper area 16 within the banks 4 , 6 , 8 , 10 and thus the banks 4 , 6 , 8 , 10 are also separated from one another in the upper region 16 . Now one of the processors of the multi-computer device can access data or tasks in each case from at least one bank 4 , 6 , 8 , 10. [0027]   The in Fig.2 shown in the diagram to a preferred embodiment of the method starts from a starting process 18 of the multi-computer device. In a first step 20 it is provided that the memory is divided into several banks and thus a memory interlock is provided, on the basis of which a decoupling of accesses by at least two processors to the memory is possible. In a next step 22, Provision is made to subdivide data or tasks into safety-critical and non-safety-critical, with safety-critical data being stored in a lower area of ​​the memory and non-safety-critical data in an upper area of ​​the memory. [0028]   The multi-computing device has two modes 24 , 26 , here a secure mode 24 and a Performance mode 26 operable, wherein a switch 28 is possible between the two modes. In the security mode 24 , only one processor of the multi-computer device accesses all banks and the security-critical data. If the multicomputer device is in the performance mode 26 , memory bank splitting takes place, in this case one bank is accessed only by one processor, with one processor being able to access at least one bank. ) only to one of the at least 
Nagarajan and DE 102005053681 are analogous art because they are from the same field of endeavor, and/or are reasonable pertinent to the inventor’s problem to be solved: interfacing in real-time at least two independent processor with a shared memory with a dedication portion for command processing wherein both are competing for memory access. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine Nagarajan and DE 102005053681 before the effective filing date because doing so would avoid issues associated with other memory devices to always ensure that real-time conditions for the first processor core is prioritize by preventing that memory access is no longer possible for the second processor thereby improving the quality of service. 
As per claim 2, Nagarajan and DE 102005053681 disclose wherein the second processor or processor core is configured to have read or write access to a plurality of the at least two interleaved memory bank within one clock cycle. (Nagarajan, [0038-0048], [0158-0174] and DE 102005053681, [0024-0028])
As per claim 4, Nagarajan and DE 102005053681 disclose wherein the first processor or processor core is configured to transmit a control signal, enabling the 12PATENT APPLICATION6108.142923 access by the first processor or processor core, to a control input of the one of the at least two multiplexers which is associated with the interleaved memory bank to which the first processor or processor core requires access, within one clock cycle. (Nagarajan, [0038-0048], [0158-0174] and DE 102005053681, [0024-0028])
As per claim 5, Nagarajan and DE 102005053681 disclose wherein each of the at least two queue buffers has a first queue  for data which is read out of the associated interleaved memory bank, and a second queue for data to be written into the associated interleaved memory bank. Nagarajan teaches the use of data buffers and queues and interleaved memory banks.  (Nagarajan, 
As per claim 6, Nagarajan and DE 102005053681 disclose comprising: a processor system as claimed in claim 1, wherein the memory, the multiplexers, the first processor or processor core, the second processor or processor core, and the queue buffers are implemented on a common chip substrate.  Nagarajan teaches the use of data buffers and queues and interleaved memory banks on a system-on-a-chip (SoC).  (Nagarajan, [0022, 0136, 0143, 0144, 0160, 0167] Subject matter of the claim is well known in the art, which a skilled person would consider applying when designing a system. Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. A person with ordinary skill in the art would have been motivated to use the data queue buffers and interleaved banks of memory implemented on a SoC in order to provide the system with at least two independent processor or processor cores. other memory devices during real-time conditions.


27. Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over to Nagarajan et al., (US 2016/0188529) in view of DE 102005053681, both sited in IDS filed on 09/11/2020, and in further view of Kittner (US 10,210,043). 

28. 	As per claim 8, Nagarajan and DE 102005053681 disclose a method for arbitrating accesses to interleaved memory banks of a memory, comprising: accessing, by a first/second processor or processor core, only a first of at least two interleaved memory banks within a first clock cycle via a first queue buffer which is coupled between the second processor or processor core and the memory. However, Nagarajan-DE 102005053681 does not expressly disclose simultaneously accessing, by a second processor or processor core, at least a second one of the at least two interleaved memory banks within the first clock cycle, wherein the accessing of the memory by the first processor or processor core takes place directly, and 13PATENT APPLICATION6108.142923 wherein the simultaneous accessing of the memory by the second processor or processor core takes place. Kittner teaches a network device including a first memory interface and a second memory interface that are configured to simultaneously handle two concurrent read/write requests for the first content memory bank received in a single clock cycle.
Nagarajan - DE 102005053681 and Kittner are analogous art because they are from the same field of endeavor, and/or are reasonable pertinent to the inventor’s problem to be solved: interfacing in real-time at least two independent processor with a shared memory with a dedication . 
29.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Sundaram (US 10,0719,237)
Chen (US 10,168,938)
 
Allowable Subject Matter
30.	Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, claim 3 states “.. wherein the second processor or processor core is configured, in a case of a read access to one of the at least two interleaved memory banks, to buffer read-out data content in the respective one of the at least two queue buffers, and in a case of a write access to one of the at least two interleaved memory banks, to remove the data content which is to be written from the respective one of the at least two queue buffers in a sequential order.”  Further claim 9 states”… 9. The method as claimed in claim 8, furthermore comprising: accessing, by the first processor or processor core, only of a second of the at least two interleaved memory banks within a second clock cycle following the first clock cycle, and simultaneously accessing, by the second processor or processor core, of the first of the at least two interleaved memory banks within the second clock cycle, wherein the accessing of the memory by the first processor or processor core within the second clock cycle takes place directly, and wherein the simultaneous accessing of the memory by the second processor or processor core within the second clock cycle takes place via a second queue buffer which is coupled between the second processor or processor core and the memory.”

Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        September 29, 2021